FILED IN COURT OF APPEALS
                                                      12th Court of Appeals District




                                                                                 FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



                                            •




8/27/2015                                                        COA No. 12-14-00116-CR
Perez, Jose Diaz                 Tr. Ct. No. 18,373                                    PD-0728-15
The appellant's pro se petition for discretionary review has this day been received
and filed.
                                                                             Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *